ORDER
This matter having been duly presented, it is ORDERED that LOUIS MACCHIAVERNA, formerly of LAVELLETTE, who was admitted to the bar of this State in 1998, and who was suspended from the practice of law for a period of two years effective July 18, 2015, by Orders of this Court filed July 17, 2014 (D-l 18-13; 74382 and D-76-133; 073990), be restored to the practice of law, effective immediately; and it is further
ORDERED that LOUIS MACCHIAVERNA continue to comply with the conditions imposed by Orders of this Court filed October 21, 2010 and July 12, 2013, requiring respondent to submit quarterly reconciliations of his attorney accounts to the Office of Attorney Ethics for a period of two years, and until the further Order of the Court.